Case 2:16-cv-00254-DRH-AKT Document 69 Filed 12/29/20 Page 1 of 1 PagelD #: 657

LAW OFFICES
WICKHAM, BRESSLER & GEASA, P.C.
13015 MAIN ROAD, P.O. BOX 1424 WILLIAM WICKHAM (06-02)
MATTITUCK, LONG ISLAND

ERIC J. BRESSLER NEW YORK. 11952
ABIGAIL A. WICKHAM
JANET GEASA 631-298-8353

TELEFAX NO. 631-298-8565

ebressler@wbglawyers.com

December 29, 2020
VIA CM/ECF

Honorable Denis R. Hurley
United States District Court
Eastern Division of New York
100 Federal Plaza

Central Islip, New York 11722

Re: Francisco Rodriguez and Aristides Alfredo Dillatoro v. Ridge Restaurant, Inc.
d/b/a Alfredo’s Pizzeria, Dennis D’Onofrio, and Philip D’Onofrio
Case No. 2:16-cv-00254-DRH-AKT

Dear Judge Hurley:

We are the attorneys for Defendants and write regarding the Court’s Memorandum & Order
determining the parties’ motions for dismissal and summary judgment (Doc. 68) and Docket
Text relating thereto. It appears that the Memorandum & Order and the |Docket Text
inadvertently identified Philip D’Onofrio as being individually liable for any potential violations
by the corporate defendant. A reading of the Memorandum & Order reveals that the Court
intended to impose such potential liability on Dennis D’Onofrio as the Court found that he
satisfied the requirements therefor and it dismissed the complaint as against Philip D’Onofrio.
Accordingly, we respectfully ask that the Court take such actions as it deems appropriate.

Thank you for your attention to this matter.

ly yours,

 

Erid¢ J. Bressler

EJB/cs
cc — Steven J. Moser, Esq.
